DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
Response to Amendment
Applicant’s amendments filed 05/18/2021 to claims 11-12 are acknowledged by the Examiner. No claims have been cancelled and no new claims have been added. Claims 13-26 remain withdrawn as they are directed to a non-elected invention.
Thus, claims 1-12 will be considered by the Examiner. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/18/2021, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant's arguments filed 05/18/2021 of the prior art rejections have been fully considered but they are not persuasive. 
The Applicant argues that the prior art of Palmer does not disclose or sufficiently teach the limitation of independent claim 1 of “the dragging belt drags the two patches away from each other in a stretching manner to resist a contracting force caused by muscle contraction”. This argument is not persuasive and the Examiner further asserts that the teaching of Palmer to provide an “outward distending force” resists a contracting force caused by muscle contraction. The arrows A of Palmer indicate an outwardly extension force from the adhered areas of the indicated belt claimed invention. Furthermore, because the chest is being stretched outwardly, it would inherently be capable of resisting a contracting force caused by muscle contraction wherein the muscle contraction may be an inward force. Thus, the rejection based on the teaching of Palmer is maintained and further discussed in the prior art rejection below.
	Additionally, the Applicant argues that the prior art of Blurton does not teach the limitation of claim 1 wherein “a dragging belt is being length adjustable” as the Applicant mentions that the dragging belt is understood to be “inflexible” as indicated in the Remarks. This argument is not persuasive and contradicts the instantly claimed invention based on the limitations as discussed in claim 1. Based on the broadest reasonable interpretation of the instantly claimed invention, the limitation of being “length adjustable” wherein the dragging belt may be understood as a flexible or elastic material as interpreted by the Examiner as the definition of “adjustable” is synonymous to being “elastic, flexible, fluid, malleable” (see attached Mariam-Webster reference). Furthermore, later in the claim, it is recited that “the dragging belt drags the two patches away from each other in a stretching manner”. The indication that the belt may function in a “stretching manner” contradicts the Applicant’s argument that the dragging belt is “inflexible”. Thus, the rejection based on the teaching of Blurton is maintained and further discussed in the prior art rejection below. 
The Examiner suggests that the Applicant incorporate limitations to further define the directionality of the stretching force of the dragging belt and patches and limitations to further define and clarify the material of the dragging belt into the claims of the instant invention- without the incorporation of new matter as that would result in 112a new matter rejections. The incorporation of the suggested limitations may further aid in overcoming the rejections based on . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 6533739 A1) in view of Blurton (US 20130186410 A1).
Regarding claim 1, Palmer discloses a rib belt (Abstract, Figure 1- chest brace 10) comprising: a dragging belt (Figure 1- arms 14, 16, lateral segments 24, 26, and frontal resilient segment 18 comprise a dragging belt structure of the chest brace 10) and having two opposite ends (Figure 1- arms 14, 16); and two patches respectively connected to the two opposite ends of the dragging belt (Figure 1- adhesive structures 22 on arms 14, 16 adhere to the patent) and each one of the two patches having an adhesive face (Figure 3- self-adhesive hydrocolloid layer 34); wherein the two patches are configured to be 
Palmer does not explicitly disclose wherein the dragging belt is length adjustable. Blurton teaches a dragging belt that is length adjustable (Figure 1a- tension member 104, [0042-0043]- discusses that the tension member includes a flexible outer material 105 which is partially distensible and flexible in the longitudinal axis in most embodiments such that the length may be increased when there is a load applied and returns to its original length when the load is removed). A person of ordinary skill would recognize that the dragging belt of Palmer may be modified to be the length adjustable dragging belt of Blurton. The application of the dragging belt of Blurton would still allow an outward or stretched force to the applied to the chest when the patches of Palmer are placed in the manner as taught, there is an applied load causing the dragging belt to adjust, thus resisting a contracting force. Therefore, the claimed limitations are met as discussed. Blurton Palmer and Blurton are analogous because they both teach devices comprised of belts with adhesive ends attachable to a patient’s body.


    PNG
    media_image1.png
    353
    547
    media_image1.png
    Greyscale

Regarding claim 2, Palmer as modified by Blurton teaches the rib belt as claimed in claim 1 as discussed above. Palmer as modified by Blurton further teaches wherein the two patches are detachably connected to the two opposite ends of the dragging belt (Palmer Figures 4 thru 7- shows that the two arms 14, 16 detachably attach to the Velcro layer 36 on top of the hydrocolloid layer 34 at two places on layer 34, Figure 1- adhesive structures 22 indicate the two placements of arms 14, 16;  [Blurton [0037]- discusses that 
Regarding claim 3, Palmer as modified by Blurton teaches the rib belt as claimed in claim 2 as discussed above. Palmer as modified by Blurton further teaches wherein each one of the two patches (Palmer Figure 1- arms 14, 16 each have an adhesive structure 22) has a base material with flexibility (Palmer Figure 3- Velcro layer 36, wherein the layer is shown to be flexible as it may take the shape of the area of placement; Blurton Figure 1b- attachment surface 108 of anchor pad 102, wherein the layer is shown to be flexible as it may take the shape of the areas of placement); and a reinforcing material connected to the base material (Palmer Figure 3- film surface 34b of hydrocolloid layer 34; Blurton Figure 1b- pad body 106); and the adhesive face of the patch is disposed on the base material (Palmer Figure 3- self-adhesive mass layer 34a of hydrocolloid layer 34; Blurton Figure 1b- biocompatible adhesive layer 107).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 6533739 B1) in view of Blurton (US 20130186410 A1), in further view of Bolla (US 20100081976 A1).
Regarding claim 4, Palmer as modified by Blurton teaches the rib belt as claimed in claim 3 as discussed above. Palmer as modified by Blurton further teaches the adhesive face of each of the two patches (Palmer Figure 3- self-adhesive mass layer 34a; Blurton Figure 1b- biocompatible adhesive layer 107).
Palmer as modified by Blurton does not teach wherein the adhesive face is coated with an anti-inflammatory drug. Bolla teaches an adhesive face (Figure 1- adhesive layer 11) coated with an anti-inflammatory drug ([0037]- “impregnate parts of or the total adhesive layer 11 with a suitable pain killer”). Palmer as modified by Blurton and Bolla are analogous because the combination and Bolla teach devices for attachment around the ribs comprising of an adhesive portion to attach onto the patient.
.
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 6533739 B1) in view of Blurton (US 20130186410 A1), in further view of Carpenter (USPN 6338723 B2).
Regarding claim 5, Palmer as modified by Blurton teaches the rib belt as claimed in claim 3 as discussed above. Palmer as modified by Blurton teaches a base material with flexibility (Palmer Figure 3- Velcro layer 36, wherein the layer is shown to be flexible as it may take the shape of the area of placement; Blurton Figure 1b- attachment surface 108 of anchor pad 102, wherein the layer is sown to be flexible as it may take the shape of the areas of placement).
Palmer as modified by Blurton does not teach wherein the base material has an identifying mark that is able to elongate with the base material. Carpenter teaches an elongate device (Abstract, Figure 3- compression device 1a) wherein there is a base material  that has an identifying mark that is able to elongate with the base material (Figure 3- band 2 with indicia 4, [Col 9, lines 40-54]- discusses that band 2 is substrantially elastic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base material as taught by Palmer as modified by Blurton to specifically be an elastic Velcro material with an identifying mark that is able to elongate with the base material as taught by Carpenter. A skilled artisan would have been motivated to utilize a base material with an identifying mark that may elongate with the base material because Carpenter suggests that the distance between indicia indicates tension in the elastic material of the elastic band, which may yield a numerical value such as an applied compression (Carpenter- [Col 10, lines 20-33]). A skilled artisan would also have a reasonable expectation to manufacture the base material as taught by Palmer as modified by Blurton to be an elastic Velcro material with an identifying mark that is able to elongate with the base material because Carpenter suggests that having an identifying mark that elongates is conventional in elongated devices that are intended to encircle the body that are analogous to Palmer as modified by Blurton.
Regarding claim 6, Palmer as modified by Blurton and Carpenter teaches the rib belt as claimed in claim 5 as discussed above. Palmer as modified by Blurton and Carpenter further teaches wherein the rib belt further has an indexing card (Carpenter Figure 8- card 7b) having a sheet (Carpenter [Col 11, lines 5-6]- “The card (7a-7c) is made 
Palmer as modified by Blurton and Carpenter does not explicitly teach that the sheet is a transparent sheet. Carpenter specifically teaches wherein the sheet may be made of “plastic… or another sheet material” as recited above. A person of ordinary skill would have known that plastics- especially in the form of a sheet- may be transparent or an alternate transparent sheet material may be used in the indexing card of Carpenter as it is also known that having an indexing card that is transparent would make it easier to compare indicia from the device to the indexing card. Thus, the claimed limitation is met as discussed. Palmer as modified by Blurton & Carpenter and the instant invention are analogous because the combination and the instant invention both teach elongated devices with indicia for application around the torso of a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indexing card comprised of a sheet as taught by Palmer as modified by Blurton and Carpenter to specifically be a transparent sheet as known as an obvious modification within the art. A skilled artisan would have been motivated to utilize a transparent sheet for the indexing card because it is known that having a transparent sheet would make comparing the indicia to the measurements of the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 6533739 B1) in view of Blurton (US 20130186410 A1), in further view of Garth (US 20010008955 A1).
Regarding claim 7, Palmer as modified by Blurton teaches the rib belt as claimed in claim 1 as discussed above. Palmer as modified by Blurton further teaches wherein the dragging belt has a belt body with two opposite ends (Palmer Figure 1- arms 14, 16, lateral segments 24, 26, and frontal resilient segment 18 comprise a dragging belt structure of the chest brace 10 which inherently is comprised of a belt body structure and wherein the ends are identified by arms 14, 16; Blurton Figures 2 or 4- tension member 104 inherently is comprised of a belt body and two ends where the anchor pads 102 are attached) and there are two patches (Palmer Figure 1- adhesive structures 22; Blurton Figure 4- any two of anchor pads 102a-102d).
Palmer as modified by Blurton does not teach wherein there is at least one fixed strip connected to one of the two opposite ends of the belt body; and at least one adjustable strip connected to the other one of the two opposite ends of the belt body; and one of the two patches is connected to the at least one fixed strip, and the other one of the two patches is connected to the at least one adjustable strip. Garth teaches belt body with two opposite ends wherein at least one fixed strip connected to one of the two opposite ends of the belt body (Figure 1- either of retaining bands 68, 70 secured at their securing ends 72,74 to the right panel layer 38 of the right panel 12, [0038]); and at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dragging belt with a belt body and moveable patches at each end as taught by Palmer as modified by Blurton wherein there is at least one fixed strip connected to one of the two opposite ends of the belt body and at least one adjustable strip connected to the other one of the two opposite ends of the belt body as taught by Garth wherein the two patches may be attached to the taught strips as claimed. A skilled artisan would have been motivated to modify the belt body to have at least one fixed strip and at least one adjustable strip attached to both the belt body and moveable patches because Garth suggests that having these strips allows for proper/fitted attachment to a patient (Garth- [0035, 0038, 0041-0042]). A skilled artisan would also have a reasonable expectation to manufacture the rib belt with a dragging belt comprising of a belt body and moveable patches as taught by Palmer as modified by Blurton to have at least one fixed strip and at least one adjustable strip attached to the patches as claimed .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 6533739 B1) in view of Blurton (US 20130186410 A1) and Carpenter (USPN 6338723 B2), in further view of Garth (US 20010008955 A1).
Regarding claim 8, Palmer as modified by Blurton and Carpenter teaches the rib belt as claimed in claim 6 as discussed above. Palmer as modified by Blurton and Carpenter further teaches wherein the dragging belt has a belt body with two opposite ends (Palmer Figure 1- arms 14, 16, lateral segments 24, 26, and frontal resilient segment 18 comprise a dragging belt structure of the chest brace 10 which inherently is comprised of a belt body structure and wherein the ends are identified by arms 14, 16; Blurton Figures 2 or 4- tension member 104 inherently is comprised of a belt body and two ends where the anchor pads 102 are attached) and there are two patches (Palmer Figure 1- adhesive structures 22; Blurton Figure 4- any two of anchor pads 102a-102d).
Palmer as modified by Blurton and Carpenter does not teach wherein there is at least one fixed strip connected to one of the two opposite ends of the belt body; and at least one adjustable strip connected to the other one of the two opposite ends of the belt body; and one of the two patches is connected to the at least one fixed strip, and the other one of the two patches is connected to the at least one adjustable strip. Garth teaches belt body with two opposite ends wherein at least one fixed strip connected to one of the two opposite ends of the belt body (Figure 1- either of retaining bands 68, 70 secured at their securing ends 72,74 to the right panel layer 38 of the right panel 12, [0038]); and at least one adjustable strip connected to the other one of the two opposite ends of the belt body (Figure 1- tightening strap 54 attached at a securing point 52 to the left body layer 36 of the left panel 16, [0035]). It would have been known to one of ordinary skill in the art to attach the patches as taught by Palmer as modified by Blurton and Carpenter to the ends 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dragging belt with a belt body and moveable patches at each end as taught by Palmer as modified by Blurton and Carpenter wherein there is at least one fixed strip connected to one of the two opposite ends of the belt body and at least one adjustable strip connected to the other one of the two opposite ends of the belt body as taught by Garth wherein the two patches may be attached to the taught strips as claimed. A skilled artisan would have been motivated to modify the belt body to have at least one fixed strip and at least one adjustable strip attached to both the belt body and moveable patches because Garth suggests that having these strips allows for proper/fitted attachment to a patient (Garth- [0035, 0038, 0041-0042]). A skilled artisan would also have a reasonable expectation to manufacture the rib belt with a dragging belt comprising of a belt body and moveable patches as taught by Palmer as modified by Blurton and Carpenter to have at least one fixed strip and at least one adjustable strip attached to the patches as claimed because Garth suggests that having these strips are conventional in devices for applying a force on a patient’s torso that are analogous to Palmer as modified by Blurton and Carpenter.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 6533739 B1) in view of Blurton (US 20130186410 A1) and Garth (US 20010008955 A1), in further view of Fildan (US 20020077029 A1).
Regarding claim 9, Palmer as modified by Blurton and Garth teaches the rib belt as claimed in claim 7 as discussed above. Palmer as modified by Blurton and Garth further teaches wherein the dragging belt (Palmer Figure 1- arms 14, 16, lateral segments 24, 26, and frontal resilient segment 18 comprise a dragging belt structure of the chest brace 10; Blurton Figure 2- tension member 104; Garth Figure 1- elongated brace 10) has two fastening units (Garth Figure 1- tightening lever 82 and attachment loops 56,58 on right and left panels of the elongated brace 10); one of the two fastening units is connected to the at least one fixed strip (Garth Figures 12 & 13- either of retaining bands 68,70 connected to either of loops 56,58)  and one of the two patches (Combination of Palmer, Blurton, and Garth- teaches the patches as taught by Palmer as modified by Blurton to be attached to the straps of Garth as discussed above in the claim 7 discussion), and the other one of the two fastening units is connected to the at least one adjustable strip (Garth Figures 12 & 13- tightening strap 54 connected to tightening lever 82) and the other one of the two patches (Combination of Palmer, Blurton, and Garth- teaches the patches as taught by Palmer as modified by Blurton to be attached to the straps of Garth as discussed above in the claim 7 discussion).
Palmer as modified by Blurton and Garth does not teach each one of the two patches has at least one connecting hole; and each one of the two fastening units has a hook connected to the at least one connecting hole of a patch that is connected to the fastening unit. Fildan teaches a hook that is part of a fastening unit (Figure 1- fastener 10 with hook formation 16, [0021]- discusses how the fastener functions and provides an example of application) wherein the hook is connected to at least one connecting hole of another material ([0002]- “a hook which is inserted through some opening in a garment”). 
It would have been obvious to one of ordinary skill in the art before the effect filing of the invention to modify the patches and fastening unit as taught by Palmer as modified by Blurton and Garth to have a hook-type fastener to attach to at least one connecting hole or opening as taught by Fildan, wherein the connecting hole or opening may be formed on the two patches as taught by the combination of Palmer, Blurton, and Garth. A skilled artisan would have been motivated to utilize a hook-type fastener to be inserted into a connecting hole of another material because Fildan suggests that this type of fastening means has a high strength, is easy to use, and can be employed without causing the straps to bunch together (Fildan- [0005-0006]). A skilled artisan would also have a reasonable expectation to manufacture the rib belt with fastening units attached to the strips as taught by Palmer as modified by Blurton and Garth wherein the fastening units specifically are hook-type fasteners to attach to connecting holes of the patches because Fildan suggests that the use of these types of fasteners is conventional in fasteners used to be engaged with straps that are analogous to Palmer as modified by Blurton and Garth. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 6533739 B1) in view of Blurton (US 20130186410 A1), Carpenter (USPN 6338723 B2) and Garth (US 20010008955 A1), in further view of Fildan (US 20020077029 A1).
Regarding claim 10, Palmer as modified by Blurton, Carpenter and Garth teaches the rib belt as claimed in claim 8 as discussed above. Palmer as modified by Blurton, Carpenter and Garth further teaches wherein the dragging belt (Palmer Figure 1- arms 14, 16, lateral segments 24, 26, and frontal resilient segment 18 comprise a dragging belt structure of the chest brace 10; Blurton Figure 2- tension member 104; Garth Figure 1- elongated brace 10) has two fastening units (Garth Figure 1- tightening lever 82 and attachment loops 56,58 on right and left panels of the elongated brace 10); one of the two fastening units is connected to the at least one fixed strip (Garth Figures 12 & 13- either of retaining bands 68,70 connected to either of loops 56,58)  and one of the two patches (Combination of Palmer, Blurton, Carpenter and Garth- teaches the patches as taught by Palmer as modified by Blurton to be attached to the straps of Garth as discussed above in the claim 7 discussion), and the other one of the two fastening units is connected to the at least one adjustable strip (Garth Figures 12 & 13- tightening strap 54 connected to tightening lever 82) and the other one of the two patches (Combination of Palmer, Blurton, Carpenter and Garth- teaches the patches as taught by Palmer as modified by Blurton to be attached to the straps of Garth as discussed above in the claim 8 discussion).
Palmer as modified by Blurton, Carpenter and Garth does not teach each one of the two patches has at least one connecting hole; and each one of the two fastening units has a hook connected to the at least one connecting hole of a patch that is connected to the fastening unit. Fildan teaches a hook that is part of a fastening unit (Figure 1- fastener 10 with hook formation 16, [0021]- discusses how the fastener functions and provides an example of application) wherein the hook is connected to at least one connecting hole of another material ([0002]- “a hook which is inserted through some opening in a garment”). A skilled artisan would recognize that the opening as taught by Fildan may be that of the patches as taught by Palmer and Blurton and wherein the fastening units of Garth may be modified to be the specific garment hook as taught by Fildan such that the hook of the 
It would have been obvious to one of ordinary skill in the art before the effect filing of the invention to modify the patches and fastening unit as taught by Palmer as modified by Blurton, Carpenter and Garth to have a hook-type fastener to attach to at least one connecting hole or opening as taught by Fildan, wherein the connecting hole or opening may be formed on the two patches as taught by the combination of Palmer, Blurton, Carpenter and Garth. A skilled artisan would have been motivated to utilize a hook-type fastener to be inserted into a connecting hole of another material because Fildan suggests that this type of fastening means has a high strength, is easy to use, and can be employed without causing the straps to bunch together (Fildan- [0005-0006]). A skilled artisan would also have a reasonable expectation to manufacture the rib belt with fastening units attached to the strips as taught by Palmer as modified by Blurton, Carpenter and Garth wherein the fastening units specifically are hook-type fasteners to attach to connecting holes of the patches because Fildan suggests that the use of these types of fasteners is conventional in fasteners used to be engaged with straps that are analogous to Palmer as modified by Blurton, Carpenter and Garth. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 6533739 B1) in view of Blurton (US 20130186410 A1), Garth (US 20010008955 A1), Fildan (US 20020077029 A1), and in further view of Ashbaugh (USPN 661022 B1).
Regarding claim 11, Palmer as modified by Blurton, Garth, and Fildan teaches the rib belt as claimed in claim 9 as discussed above. Palmer as modified by Blurton, Garth, and Fildan further teaches wherein two of said at least one fixed strips are present 
Palmer as modified by Blurton, Garth, and Fildan does not teach wherein there are two of said at least one adjustable strips. Ashbaugh does teach torso brace (Figure 1- torso brace 10) wherein there are two of said at least one adjustable strips (Figure 2- straps 16, 22; [Col 2, lines 22-46]- the lengths of the straps may be adjustable to accommodate body size of patient). Palmer as modified by Blurton, Garth, & Fildan and Ashbaugh are analogous because both the combination and Ashbaugh teach an a torso device which engages with the body using straps to further secure and adjust the device to the body of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rib belt with one adjustable strip as taught by Palmer as modified by Blurton, Garth, and Fildan to have two adjustable straps as taught by Ashbaugh. A skilled artisan would have been motivated to utilize a plurality or two adjustable straps because Ashbaugh suggests that having two adjustable straps allows each end or section of the brace to be adjusted to be able to accommodate the body size of a patient (Ashbaugh- [Col 2, lines 22-46]). A skilled artisan would also have a reasonable expectation to manufacture the rib belt with a plurality of fixed and adjustable strips comprised of hook and loop fasteners as taught by Palmer as modified by Blurton, Garth, and Fildan to specifically have two adjustable strips because Ashbaugh suggests that having a plurality or two adjustable strips is conventional in torso devices which engage the body using straps to further secure and adjust the device to the body of the user which are analogous to Palmer as modified by Blurton, Garth, and Fildan.

    PNG
    media_image2.png
    353
    664
    media_image2.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 6533739 B1) in view of Blurton (US 20130186410 A1), Carpenter (USPN 6338723 B2), Garth (US 20010008955 A1), and Fildan (US 20020077029 A1), in further view of Ashbaugh (USPN 661022 B1).
Regarding claim 12, Palmer as modified by Blurton, Carpenter, Garth, and Fildan teaches the rib belt as claimed in claim 10 as discussed above. Palmer as modified by Blurton, Garth, Carpenter, and Fildan further teaches wherein two of said at least one fixed strips are present (Garth Figure 1- retaining bands 68,70); there is at least one adjustable strip (Garth Figure 1- tightening strap 54); and the adjustable strip has two hook-and-loop fasteners respectively disposed at two ends of the adjustable strip and being attachable to each other (See annotated Garth Figure 10 above from claim 11 discussion, Garth [0041]-teaches how the ends of the tightening straps attach).
Palmer as modified by Blurton, Carpenter, Garth, and Fildan does not teach wherein two of said at least one adjustable strips are present. Ashbaugh does teach torso brace (Figure 1- torso brace 10) wherein there are two adjustable strips present (Figure 2- straps 16, 22; [Col 2, lines 22-46]- the lengths of the straps may be adjustable to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rib belt with one adjustable strip as taught by Palmer as modified by Blurton, Carpenter, Garth, and Fildan to have two adjustable straps as taught by Ashbaugh. A skilled artisan would have been motivated to utilize a plurality or two adjustable straps because Ashbaugh suggests that having two adjustable straps allows each end or section of the brace to be adjusted to be able to accommodate the body size of a patient (Ashbaugh- [Col 2, lines 22-46]). A skilled artisan would also have a reasonable expectation to manufacture the rib belt with a plurality of fixed and adjustable strips comprised of hook and loop fasteners as taught by Palmer as modified by Blurton, Carpenter, Garth, and Fildan to specifically have two adjustable strips because Ashbaugh suggests that having a plurality or two adjustable strips is conventional in torso devices which engage the body using straps to further secure and adjust the device to the body of the user which are analogous to Palmer as modified by Blurton, Carpenter, Garth, and Fildan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040138599 A1 (Reinecke)- teaches a traction belt applied to the torso wherein there are two adjustable straps attached to each end of the belt body.
US 5954681 A (Brooks)- teaches a chest band with hook and hole engagements at the ends of the band body.
US 5709650 A (Colman)- teaches an orthopedic device with a patch with an hypoallergenic non-inflammatory adhesive.
US 5207635 A (Richards)- teaches an elongated orthopedic device with a main belt body and fastening strips attached to the ends of the fastening strips.
US 4995383 A (Andersson)- teaches a device with two adhesive skin anchors and a strip attached to both anchors to provide a fulling force to correct a user’s posture.
US 5690609 A (Heinze)- teaches an abdominal support with adhesive pads for a chest of a user and a belt connecting the pads.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRISHA TALAPATRA/Examiner, Art Unit 3786
May 26, 2021  


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786